Exhibit 10.3

2013 Equity Incentive Plan

The 2013 Equity Incentive Plan provides for the issuance of equity incentive
awards in the form of (i) non-qualified stock options; and (ii) time-based
restricted stock units.

 

Executive Officer

   Time-Based Restricted
Stock Units
(# shares)      Non-Qualified Stock
Options (# shares)  

Douglas Bryant

President and Chief Executive Officer

     4,389         92,326   

Robert Bujarski

Senior Vice President, Business Development and General Counsel

     1,350         28,408   

Mark Smits

Senior Vice President, Commercial Operations, North America

     1,575         33,142   

Timothy Stenzel

Chief Scientific Officer

     1,125         23,673   

Randall Steward

Chief Financial Officer

     1,801         37,877   

John Tamerius

Senior Vice President, Clinical and Regulatory Affairs

     900         18,938   

The vesting period for the non-qualified stock options and restricted stock
units is over four years with the first 50% of such equity awards vesting at the
end of the second-year anniversary of the grant date and the remainder vesting
25% annually on each of the following two anniversaries thereafter.